DETAILED ACTION
This Office Action is in response to Applicants application filing on August 2, 2019.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-6 are directed to a method, claims 7-12 are directed to a system, and claims 13-20 are directed to a product which is/are one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 7 and product Claim 13.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold)
identifying a plurality of assets within a complex asset environment; 
collecting information regarding the plurality of assets within the complex asset environment, the information regarding each of the plurality of assets comprising information from a plurality of data sources; 
performing a propensity indicator generation operation, the propensity indicator generation operation analyzing the information regarding each of the plurality of assets to generate a customer propensity indicator; and, 
performing the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment and the customer propensity indicator.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Identifying assets, collecting information regarding each asset, performing propensity indication, and performing sales facilitating operations recites a commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer in Claim 1 is just applying generic computer components to the recited abstract limitations.  The processor, bus, and non-transitory computer-readable storage medium embodying computer program code in Claim 7 and the non-transitory computer-readable storage medium embodying computer program code (claim 13) appears to be just software.  Claims 7 and 13 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a computer (Claim 1) a processor, a data bus, and a non-transitory computer-readable storage medium embodying computer program code (claim 7) and/or a non-transitory computer-readable storage medium embodying computer program code (Claim 13). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 7, and 13 are directed to an abstract idea without a Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0032] about implantation using general purpose or special purpose computing devices (Examples of computing devices may include personal computers (PCs), laptop PCs, tablet computers, servers, mainframe computers, Random Arrays of Independent Disks (RAID) storage units, their associated internal and external components, and so forth.) and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 7, and13 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-6, 8-12, and 14-20 further define the abstract idea that is present in their respective independent claims 1, 7, and 13 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-6, 8-12, and 14-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen et al. U.S. Publication 2014/0122240 A1 (hereafter Olsen).
Regarding claim 1. Olsen discloses identifying a plurality of assets within a complex asset environment (par. 0009, selecting a filtered set of service assets to be used as a source population for opportunity generation. The selecting includes applying a filter to a data set comprising service asset data for a plurality of service assets.); 
collecting information regarding the plurality of assets within the complex asset environment, the information regarding each of the plurality of assets comprising information from a plurality of data sources (par. 0009, selecting a filtered set of service assets to be used as a source population for opportunity generation. The selecting includes applying a filter to a data set comprising service asset data for a plurality of service assets.), the information regarding each of the plurality of assets comprising information from a plurality of data sources (par. 0085, can provide one or more pieces of information relating to a covered asset 404. Another section of the screen 1304 can provide one more piece of information relating to a service asset 402, or alternatively, more than one service asset 402, that are related to the covered asset 404. The service asset section 1304 can include information relating to an offer 406 that is related to the service asset 402, as well as information relating to an opportunity that includes the offer 406. Fig. 2, par. 0035; FIG. 2 shows a diagram 200 illustrating potential sources of data or other information that can be acquired by or received at a recurring revenue management system 202. Among other possible data sources, the external client systems 114 referenced in FIG. 1 can include one or more of an entitlement system 204, an order management system 206, a pricing system 210, a product master database 212, a sales force automation system 214, a customer master database 216, a contract management system 220, user adoption and usage data sources 222, a customer service database 224); 
performing a propensity indicator generation operation, the propensity indicator generation operation analyzing the information regarding each of the plurality of assets to generate a customer propensity indicator (par. 0069, Expiring contracts can provide a basis for generation of recurring revenue renewal opportunities. A first indicator (e.g. a metric, designation, label, etc.) associated with an opportunity can include a resolution state. A resolution state is a designation or indicator regarding whether the opportunity remains "open" or, alternatively, has been "resolved" or "closed." An "open" resolution state indicates that the opportunity has not yet been resolved. The selling process has not ended in failure but instead continues to have a chance of being resolved favorably. Par. 0070 A second indicator, metric, etc. associated with an opportunity is an outcome state. An outcome state can be won or lost. As used herein, the term "won" or "win" as it pertains to an outcome state refers to a successful renewal or establishment of paid service, for example a successful close of a renewal of a contract, other service arrangement. An outcome state of "lost" or "no service" or the like refers to an outcome state in which no service was established for a given opportunity or group of opportunities. Par. 0071, A third indicator associated with an expiring contract or group of expiring contracts is a timing state, which relates to a current resolution state of the opportunity relative to the date of expiration of the existing contract or other relationship underlying the opportunity. Par. 0072, customer purchasing behavior is strongly dependent on the timing with which a decision maker or other contact at the customer is presented with an offer in relation to the expiration date of an underlying contract, other service arrangement, Par. 0073, timing of sales efforts in relation to an expiration date of a contract, other service arrangement, etc. underlying an opportunity can be addressed by grouping opportunities into three sets for a given sales period: carryover, current, and future opportunities. Carryover opportunities can include contracts or other renewal opportunities that expired in a previous sales period but that were not resolved in that previous sales period and thus remain available to close in the current sales period.); and, 
par. 0073, Consistent with implementations of the current subject matter, the above issues with timing of sales efforts in relation to an expiration date of a contract, other service arrangement, etc. underlying an opportunity can be addressed by grouping opportunities into three sets for a given sales period: carryover, current, and future opportunities. Carryover opportunities can include contracts or other renewal opportunities that expired in a previous sales period but that were not resolved in that previous sales period and thus remain available to close in the current sales period. As noted above, due to typical customer behavior, renewal contracts tend to "age" quickly, meaning that contracts not renewed in a relatively short time after their expiration have a low probability of ever doing so. Current contracts are contracts that expire during the current sales period. Typical customer behavior generally results in renewal purchases occurring most frequently within about 90 days of expiration. As such, current contracts can be of prime importance to many recurring revenue asset sales operations. Future contracts include those contracts that expire after the end of the current sales period. Such contracts are available to be resolved during the current sales period. Closing of a contract early can be useful in protecting the value of the recurring revenue stream. However, closing contracts early at the expense of other contracts that may be expiring sooner can be less advantageous. It can be desirable to prioritize current and carryover opportunities to prevent or reduce the occurrence of potential gaps in the revenue stream.).

Regarding claim 2, Olsen discloses wherein: the propensity indicator generation operation comprises a customer propensity factor identification operation (par. 0065, A simplified commit designation scheme (e.g. red/yellow/green) with a limited number of categories each indicating some defined likelihood of a successful close can be relatively straightforward and not as time consuming such that a sales member is more likely to take the care necessary to enter his or her predictions on a regular schedule (e.g. once per week, etc.). Continuing with the boom up approach, every target opportunity can be assigned a commit level representative of an expected outcome probability. An expected close date for each opportunity can also be entered or estimated.) and a customer propensity prediction operation. (par. 0072, generally be observed that customer purchasing behavior is strongly dependent on the timing with which a decision maker or other contact at the customer is presented with an offer in relation to the expiration date of an underlying contract, other service arrangement, etc. For example, if an opportunity for renewal is presented too early (e.g. one or more months in advance of the expiration date of the underlying contract, other service arrangement, etc.), the urgency to close may be lessened due to a tendency to prioritize decision points that are more imminent.).

Regarding claim 3, Olsen discloses wherein: the customer propensity factor identification operation associates a prospective customer with a particular customer propensity factor (par. 0065, A simplified commit designation scheme (e.g. red/yellow/green) with a limited number of categories each indicating some defined likelihood of a successful close can be relatively straightforward and not as time consuming such that a sales member is more likely to take the care necessary to enter his or her predictions on a regular schedule (e.g. once per week, etc.).).

Regarding claim 4, Olsen discloses wherein: the customer propensity prediction operation comprises performing a plurality of modeling operations using the particular customer propensity factor. (Fig. 10, par. 0067, predictive modeling can be better understood by reference to the process flow chart 1000 shown in FIG. 10, which illustrates features of a method consistent with one or more implementations of the current subject matter… At 1006, a predicted outcome for the set of offers is calculated based on an applied predictive model using the set of parameters as inputs. The at least one constraint for at least one offer of the set of offers is updated based on at least one sales outcome occurring during the sales period at 1010, and at 1012, a predicted outcome for the set of offers is recalculated based on the set of parameters comprising the updated at least one constraint. ).

Regarding claim 5, Olsen discloses wherein: the plurality of modeling operations provide respective plurality of propensity indicator scores (Fig. 10, modeling for renewal of service assets); and, the customer propensity prediction operation uses the respective plurality of propensity indicator scores to produce generate a propensity score rank. (par. 0065, A simplified commit designation scheme (e.g. red/yellow/green) with a limited number of categories each indicating some defined likelihood of a successful close can be relatively straightforward and not as time consuming such that a sales member is more likely to take the care necessary to enter his or her predictions on a regular schedule (e.g. once per week, etc.). Continuing with the boom up approach, every target opportunity can be assigned a commit level representative of an expected outcome probability. An expected close date for each opportunity can also be entered or estimated. A weighted value of the opportunity can be the total available opportunity value for that opportunity multiplied by the commit level (percent chance of success). A forecast of total revenue for a sales period can be the sum of the weighted values of the opportunities projected to close in that sales period.).

Regarding claim 6, Olsen discloses wherein: when producing the propensity score rank, the respective plurality of propensity indicator scores are error weighted.  (par. 0065, Continuing with the boom up approach, every target opportunity can be assigned a commit level representative of an expected outcome probability. An expected close date for each opportunity can also be entered or estimated. A weighted value of the opportunity can be the total available opportunity value for that opportunity multiplied by the commit level (percent chance of success). A forecast of total revenue for a sales period can be the sum of the weighted values of the opportunities projected to close in that sales period.).

Claim 7 is substantially similar to claim 1 and therefore rejected under the same rationale. 
Claim 8 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 9 is substantially similar to claim 3 and therefore rejected under the same rationale. 
Claim 10 is substantially similar to claim 4 and therefore rejected under the same rationale.
Claim 11 is substantially similar to claim 5 and therefore rejected under the same rationale.
Claim 12 is substantially similar to claim 6 and therefore rejected under the same rationale.
Claim 13 is substantially similar to claim 1 and 7 and therefore rejected under the same rationale.
Claim 14 is substantially similar to claim 2 and therefore rejected under the same rationale.
Claim 15 is substantially similar to claim 3 and therefore rejected under the same rationale.
Claim 16 is substantially similar to claim 4 and therefore rejected under the same rationale.

Claim 18 is substantially similar to claim 6 and therefore rejected under the same rationale.

Regarding claim 19, Olsen discloses wherein: the computer executable instructions are deployable to a client system from a server system at a remote location (par. 0099, The computing system 2002 can be accessed by one or more remote machines 2008, for example via a direct connection, a local terminal, or over a network 2010 (e.g. a local area network, a wide area network, a wireless network, the Internet, or the like). External client systems 114 can also be access via direct connections and/or over the same network 2010 or one or more other networks. The asset data model 300 and recurring revenue management system 202 can be in contact with one or more repositories 2016, again either via direct connection and/or over the same network 2010 or one or more other networks.).

Regarding claim 20, Olsen discloses wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis (par. 0032, the client is a commercial entity that is a customer of the recurring revenue management vendor or service provider. The client commercial entity in turn has customers to whom the client has sold and/or wishes to sell or renew recurring revenue assets such as those described elsewhere herein. A customer of a client commercial entity typically has an installed base of products, for which the customer can purchase various service agreements, contracts, etc. In effect, the products in the installed base of products can be considered as covered assets for which the commercial entity can sell to the customer one or more service contracts, agreements, etc. From the perspective of the client commercial entity, these service contracts, agreements, etc. can be considered to be service assets or recurring revenue assets.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to complex asset management including related methods and systems for performing the management, sales and maintenance of such environments.

U.S. Patent 10,769,711 User task focus and guidance for recurring revenue asset management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        May 7, 2021